Case 1:19-cr-20822-KMW Document 41 Entered on FLSD Docket 09/15/2020 Page 1 of 3



                                    United States District Court
                                    Southern District of Florida


                                  CASE NO. 1:19-cr-20822-KMW


  UNITED STATES OF AMERICA,
         Plaintiff,
  v.
  JESUS MENOCAL,
         Defendant.
  _______________________________________/



                             UNOPPOSED MOTION FOR TRAVEL

         COMES NOW the Defendant, through his undersigned counsel(s), and respectfully
  requests of this Court to grant his Motion For Travel.

          Mr. Menocal enjoys Pre-Trial release with standard conditions, currently limiting his
  travel to the Southern District of Florida. To date there have been no violations of said conditions
  nor have there been any requests for travel.

        The Defendant desires to travel with his family, wife and children, to Bradenton, FL via
  automobile October 8-11 for a short vacation and automobile expo.

         Counsel(s) for the government have no objection to this motion.

         WHEREFORE, Mr. Menocal respectfully requests this Honorable Court grant the
  foregoing Motion to Travel conditional on the Defendant providing his specific itinerary to
  probation prior to departure.



                             CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a true and correct copy of the above foregoing was e-filed on
Case 1:19-cr-20822-KMW Document 41 Entered on FLSD Docket 09/15/2020 Page 2 of 3



  this 15th day of September, 2020 and served electronically to all parties and the clerk.

                                                               Respectfully Submitted,

                                                               By: S/ MICHAEL C. GRIECO
                                                               Michael C. Grieco, Esq.
                                                               Florida Bar Number: 255490

                                                               175 SW 7th Street, Suite 2410
                                                               Miami, Florida 33130
                                                               1688 Meridian Avenue, #900
                                                               Miami Beach, FL 33139
                                                               Tel: (305) 857-0034
                                                               Fax: (305) 856-7771
                                                               Michael@griecolaw.com
Case 1:19-cr-20822-KMW Document 41 Entered on FLSD Docket 09/15/2020 Page 3 of 3



                                United States District Court
                                Southern District of Florida


                              CASE NO. 1:19-cr-20822-KMW


  UNITED STATES OF AMERICA,
        Plaintiff,
  v.
  JESUS MENOCAL,
        Defendant.
  _______________________________________/



                     ORDER GRANTING UNOPPOSED MOTION TO TRAVEL

  THIS CAUSE is before the Court upon the Defendant JESUS MENOCAL Unopposed Motion to
  Travel. The Court has considered the motion and is fully advised in the premises. It is



  ORDERED AND ADJUDGED that the motion is GRANTED.




                                                        DONE AND ORDERED in

                                                        Chambers at Miami, Florida, this

                                                        ____ day of __________, 20__.

                                                 ____________________________________
                                                 KATHLEEN M. WILLIAMS

                                                 UNITED STATES DISTRICT JUDGE
